Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as train first parameters of a speaker-independent acoustic model to classify senones based on input speech frames; initialize second parameters of a speaker-dependent acoustic model with the first parameters of the speaker-independent acoustic model; initialize a discriminator to receive data from the speaker-dependent acoustic model and data from the speaker-independent acoustic model and to output a prediction of whether received data was generated by the speaker- dependent acoustic model based on third parameters of the discriminator; determine a senone classification loss associated with the second parameters of the speaker-dependent acoustic model; determine a discrimination loss associated with the discriminator; train the second parameters of the speaker-dependent acoustic model based on input frames of a target 
The above claims are deemed allowable given the complex nature of combining speaker dependent and speaker independent acoustic models for training second, portions thereof, and third parameters as precisely claimed. The closest prior art teaches a combining of adversarial speaker dep. and ind. leaning acoustic models to optimize discrimination and minimize loss functions for senone or sub-phone based acoustic inputs that need to be classified. Overall even with an unwarranted piecewise approach and BRI there is simply not enough specificity in the prior art to suggest the claim limitations, at the very least discriminator initializing, determining, and training limitations. Therefore the prior art fails to teach or suggest the complex claims as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Droppo; James et al.	US 20180254040 A1
	Speaker independent poor performance teaches away. Senone usage and modeling with speaker dependence.

Barker; Simon et al.	US 20060058999 A1
	Speaker ind and speak dep modeling combinations with senone usage.

Qian; Yanmin et al.	US 10699698 B2, and
KHOURY; Elie et al.	US 20180082692 A1
Cross entropy loss and speaker ind modeling only.	
	
Mattyus; Gellert Sandor et al.	US 20190147320 A1	
Discriminator loss optimization, adversarial networks, loss function minimization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov